DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuya (JP H10-47157A). A translation is provided.
Regarding claim 15, Katsuya discloses an internal combustion engine (Title) comprising: a front cover (Fig. 2 and ¶ [0002], the chain case is shown) which is disposed so as to cover end surfaces on one end sides of a cylinder block and a cylinder head in a crankshaft axial direction (Fig. 3 and ¶ [0002], the chain case is shown on an axial side and on the cylinder head 14), wherein a mounting part (Fig. 2 and 4, the top portion of the cover 6 is considered the “mounting part”) configured for attaching the internal combustion engine to a vehicle body is formed integrally with the front cover (¶ [0028] and Fig. 3, a mounting bracket 28 and all of the upper portion of the cover is included integral with the cover 6), wherein the mounting part protrudes to a forward side of the internal combustion engine (Fig. 3, shown), and wherein the front cover includes, at an outer peripheral edge of the mounting part, a plurality of boss portions, and by a plurality of the boss portions, the outer peripheral edge of the mounting part is fixed to the cylinder head and the cylinder block (Fig. 2 and 4, openings as boss portions are shown around the periphery of the cover for attachment to the block and head). Please see the annotated figure below.

    PNG
    media_image1.png
    368
    381
    media_image1.png
    Greyscale

Katsuya fails to disclose the specific material that the cover member 6 is produced from.
However, it is sufficiently old and well-known in the art to make use of resin for engine structures that it would have been obvious to one having ordinary skill in the art before the filing date of the invention to produce an engine part, particularly a cove, case, or shield from resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this case, “resin” includes a broad category of materials that are known to be used in engine structures of many types, particularly covers and casings, and one of ordinary skill in the art would have known to select such a material for its known use.
Regarding claim 16, the modified Katsuya discloses the internal combustion engine according to claim 15, wherein the mounting part is formed in an elongated hollow shape along a cylinder axial direction of the internal combustion engine (Fig. 5, part 28 of the mounting bracket appears as an elongated protrusion in the axial direction).
Regarding claim 17, the modified Katsuya discloses the internal combustion engine according to claim 16, wherein a vehicle body attachment part to be attached to the vehicle body is formed integrally with the mounting part, wherein the vehicle body attachment part is formed on a cylinder head side of the mounting part in the cylinder axial direction of the internal combustion engine, and wherein the mounting part is formed such that an outer shape of the mounting part from the vehicle body attachment part to a lower end of the mounting part along a longitudinal direction of the mounting part is gently continued at a predetermined curvature (¶ [0029], the mounting part mounts to a vehicle body via mounting bushing at a cylinder head side – as per Fig. 3 that shows the mounting portion on the side of the cylinder head 14 – and as a “curvature” that descends from it).
Regarding claim 18, the modified Katsuya discloses the internal combustion engine according to claim 16, wherein a vehicle body attachment part to be attached to the vehicle body is formed integrally with the mounting part, wherein the vehicle body attachment part is formed on a cylinder head side of the mounting part in the cylinder axial direction of the internal combustion engine, and wherein the mounting part is formed such that a cross section change rate of the mounting part becomes small as it goes from the vehicle body attachment part to a lower end of the mounting part which is positioned more on a crankshaft side of the internal combustion engine than the vehicle body attachment part in the cylinder axial direction of the internal combustion engine (Figs. 3 and 4, the mounting portion on extension 34 curves downward and is “small” relative to the cover as a whole).
Regarding claim 19, the modified Katsuya discloses the internal combustion engine according to claim 15, wherein a vehicle body attachment part to be attached to the vehicle body is formed integrally with the mounting part, and wherein a lower end of the mounting part which is positioned more on a crankshaft side of the internal combustion engine than the vehicle body attachment part in a cylinder axial direction of the internal combustion engine is formed so as to be continued with one of the boss portions.
Regarding claim 20, the modified Katsuya discloses the internal combustion engine according to claim 15, wherein the cylinder block 10 includes a holding point for fixing one of the boss portions to a crankshaft supporting part for supporting a crankshaft of the internal combustion engine (Fig. 2 and 3, shown bosses extend around the periphery including the surrounding portion of the crankshaft 18).
Regarding claim 21, the modified Katsuya discloses the internal combustion engine according to claim 15, but fails to disclose wherein the cylinder block includes, at an outer peripheral edge on a side of the internal combustion engine where an auxiliary machine is attached, a holding point for fixing one of the boss portions, when viewed in the crankshaft axial direction.  
However, examiner takes official notice that it is old and well-known in the art to attach auxiliary machines (e.g. any auxiliary parts such as pumps, starters, etc.) to a boss portions on an engine case, and therefore one of ordinary skill in the art before the filing date of the invention would have found it obvious to modify the engine to make use of the case boss portions for attaching auxiliary machines because doing so would reduce maintenance costs, complexity, and space usage.
Regarding claim 22, the modified Katsuya discloses the internal combustion engine according to claim 15, wherein the front cover includes a load path portion for load transmission which is continued along a longitudinal direction of the mounting part, and rigid of the load path portion is reinforced, and wherein the boss portions are formed in the load path portion (¶ [0026], an engine transmission is mounted on the mounting bracket).
Regarding claim 23, the modified Katsuya discloses the internal combustion engine according to claim 22, wherein a lower end of the load path portion which is positioned on a crankshaft side of the internal combustion engine in a cylinder axial direction of the internal combustion engine is fixed, by one of the boss portions, to a crankshaft supporting part of the cylinder block for supporting a crankshaft of the internal combustion engine (Fig. 4, load would be placed upon the mounting portion which is part of portion 34 which extends downward into the shown bosses which include positions around the crankshaft 18)..
Regarding claim 24, the modified Katsuya discloses the internal combustion engine according to claim 15, wherein a cam bracket for supporting a cam shaft of the internal combustion engine is included, and wherein the cam bracket includes, at a one-end-side wall which faces the front cover, a holding point for fixing one of the boss portions (Figs. 2 and 3 and ¶ [0038], the cylinder head includes camshafts to which the cover is attached via its boss portions).
Regarding claim 25, the modified Katsuya discloses the internal combustion engine according to claim 24, wherein the one-end-side wall includes, on a back side thereof, a protruding portion having a wedge shape in cross section, and wherein the protruding portion is formed such that thickness of the protruding portion gradually increases toward a cylinder head side in a cylinder axial direction of the internal combustion engine (Fig. 2, shown portion 32 widening as it extends away from the edge toward the cover portion and cylinder head).
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
Applicant argues:
The boss portions of the prior art are not formed at the outer peripheral edge of the mounting part. 
The boss portions of the mounting part 28 are not fixed to the cylinder head 14 and cylinder block 10.
The device mounting part must be made from metal in the device of Katsuya.
With regards to these arguments, they can all be summed up as: the applicant has narrowed what is considered the “mounting part” beyond the scope of what is claimed. By arbitrarily choosing the mounting part of Katsuya to fit the un-claimed definitions, they can contend the claims are not fulfilled by the prior art. 
However, as can be seen in applicant’s disclosure in Fig. 3, the mounting part 25 is a sizable protrusion from the cover member. Further, the claims make no limitations on its boundaries. Simply that it is a part for mounting and that is integral with the cover in claim 15. As can be seen in the modified Fig. 3 above and modified Figs. 2 and 4 below, this “mounting part” can conceivably – and as per broadest reasonable interpretation -- be the upper portion of the cover member 6 which begins an upward bend protruding from the rest of the cover member. This portion includes the peripheral boss portions which are used to attach the cover member to the head and block. Further, there is no reason these portions cannot be made from Resin and made wholly integral as per ¶ [0018] which states that the device is integrally produced and wherein Resin is an obvious material to use as per the rejection above; Katsuya makes no mention of necessitating metal be used.

    PNG
    media_image2.png
    766
    780
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747